Citation Nr: 0119779	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-21 825A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for disability exhibited by anesthesia at 
and below the seventh thoracic vertebral level.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from August 1967 to March 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of this 
appeal, the veteran physically relocated and the St. 
Petersburg, Florida Regional Office assumed jurisdiction of 
the case.

In July 1999, the Board issued a decision which denied the 
veteran's claim for secondary service connection for 
disability causing anesthesia below the T7 level.  The 
veteran subsequently appealed to the United States Court of 
Appeals of Veterans Claims (formerly known as the U.S. Court 
of Veterans Appeals) (hereinafter "Court").  The parties 
filed a Joint Motion for Partial Remand in October 2000, 
requesting that the Court dismiss that part of the appeal 
pertaining to secondary service connection disability causing 
anesthesia below the T-7 level and remand the case to the 
Board for development and adjudication of the "reasonably 
raised issue of service connection for T-7 anesthesia under 
the provisions of 38 U.S.C.A. § 1151."  The Court granted 
the joint motion later that same month.  The case was then 
returned to the Board for compliance with the directives in 
the Court's order and the Joint Motion for Remand.

The Joint Motion identified a May 1996 statement submitted by 
the veteran's representative as a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for anesthesia below T-7 as a result of VA medical 
treatment.  In that May 1996 statement, the representative 
noted that a VA hospital report for the period from November 
1995 to January 1996, had indicated that the veteran had a 
progressive loss of function due to a spinal cord injury as a 
possible complication of post-surgical problems.  The 
statement also identified VA surgery performed in 1973.

The Joint Motion noted that in July 1996, immediately 
following the submission of this statement and evidence, the 
RO issued a rating decision which continued the denial of the 
veteran's claim for secondary service connection but failed 
to address the question of entitlement under the provisions 
of 38 U.S.C.A. § 1151.  Subsequent to the RO issuing a 
supplemental statement of the case (SSOC) in January 1997, 
the veteran submitted a VA Form 9 dated in February 1997, in 
which he indicated that the January SSOC was erroneous in 
that it had failed to grant him benefits based upon the VA 
medical report attributing his disability to VA medical 
treatment.  Specifically, he alleged that due to his back 
surgeries in 1974-1979 he had incurred additional disability 
of the spinal cord.

The Joint Motion construed the veteran's VA Form 9 submitted 
in February 1997 as a Notice of Disagreement with the RO's 
failure to address his claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for T-7 anesthesia.  As 
noted above, this issue has been remanded to the Board. 

In Manlicon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
these circumstances where a Notice of Disagreement is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement of 
the Case be issued.  See also Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).

In addition, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the 

development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, on remand 
the RO should also ensure that all appropriate development is 
undertaken in this case.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  On remand, the RO should obtain and 
associate all of the veteran's VA medical records, both in-
patient and out-patient, since his discharge from service to 
the present.  In addition, he should be afforded a VA 
examination to determine the nature and severity of his 
current disability and in order to ascertain whether the 
veteran does have additional disability as a result of VA 
treatment, including surgery, performed from 1973 to 1979.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claim.  This 
should include VA (since date of 
discharge) and private medical records.  
Any information received should be 
associated with the claims folders.  The 
RO shall inform the veteran if the VA is 
unable to secure any records sought.

3.  The RO should schedule the veteran 
for VA examination in order to determine 
nature and extent of T-7 anesthesia.  
Therefore, the veteran's claims folder 
and a copy of this Remand should be made 
available to and independently reviewed 
by this examiner prior to examination of 
the veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, should 
be performed as deemed appropriate by the 
examiner.  The examiner should indicate 
whether it is more likely, less likely or 
as likely as not that additional 
disability characterized by anesthesia at 
or below the seventh thoracic level is 
causally related to surgeries or other VA 
treatment of the veteran performed from 
1973 to 1979.  The examiner should be 
advised that whether the VA was "at 
fault" or "negligent" is not at issue 
in this case.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a statement of the case and 
given the opportunity to respond thereto.  
The appellant must be advised of the time 
limit in which he can perfect an appeal 
to the Board on these issues by filing a 
substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  If, and only if, an appeal 
is perfected on this issue, should the 
case be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





